Citation Nr: 0110708	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
service-connected residuals of right sternocleidomastoid 
muscle release with scoliosis and torticollis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 2001, the veteran failed to appear for a hearing 
before a Member of the Board at the RO in Cleveland, Ohio.  
Neither the veteran or his representative have requested that 
the hearing be rescheduled.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran contends, in essence, that his postoperative 
residuals of a right sternocleidomastoid muscle release with 
scoliosis and torticollis are more severely disabling than 
the currently assigned noncompensable evaluation reflects as 
a result of such symptoms as pain on motion and loss of power 
of the neck two to three times a week and an interference 
with his ability to work and participate in activities.

The record reflects that the veteran was provided a VA fee 
basis examination in August 1999.  The VA examiner did not 
provide an adequate assessment of the functional impairment 
due to incoordination, weakened movement and excess 
fatigability on use.  Further, the examiner did not 
adequately assess the functional loss due to pain, 
particularly functional loss during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4. 45 (2000) and DeLuca v. Brown, 8 Vet. App. 202 
(1999).   

In addition, in a March 2000 written argument, the veteran's 
representative appeared to have raised the issue of 
entitlement to service connection for headaches as secondary 
to service-connected postoperative residuals of the right 
sternocleidomastoid muscle release with scoliosis and 
torticollis.  In addition, both the veteran and his 
representative have maintained that the veteran's service-
connected disability has interfered with his ability to work.  
The Board construes these statements as an inferred claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Since the veteran's representative 
appears to present the argument that the alleged headaches 
may be part and parcel of the service-connected disability 
and since this claim is being remanded for other matters, the 
Board refers these issues to the RO for the proper action.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should also be requested 
to identify the names, addresses, and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain a copy of 
all indicated records. 

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding records.  

3.  Then, the RO should arrange for a VA 
examination of the veteran by the 
appropriate specialist(s) to determine 
the nature and extent of impairment from 
the service-connected postoperative 
residuals of the right 
sternocleidomastoid muscle release with 
scoliosis and torticollis affecting 
Muscle Group XXII.  Any indicated 
studies, to include range of motion 
studies of the neck in degrees, should be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner(s).  

In reporting the results of range of 
motion testing of the neck, the specific 
ranges of motion, if any, accompanied by 
pain should be identified.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the neck 
should be described.  The physician(s) 
should be requested to identify any 
objective evidence of pain and to the 
extent possible, to assess the extent of 
any pain.  The physician(s) should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion of the 
neck on repeated use or during flare-ups.  
If this is not feasible, the physician(s) 
should so state.  The examiner(s) should 
also provide opinions concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.

The examiner(s) is/are also requested to 
comment on whether any scar in the right 
supraclavicular area is tender and 
painful on objective demonstration, 
poorly nourished with repeated ulceration 
or limits function of the affected area.  
In addition, the examiner(s) should 
indicate if limitation of motion of the 
cervical spine is slight, moderate, or 
severe as compared to normal range of 
motion.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report(s) must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.  The RO should 
readjudicate the veteran's claim for 
entitlement to an initial (compensable) 
evaluation for postoperative residuals of 
the right sternocleidomastoid muscle 
release with scoliosis and torticollis 
affecting Muscle Group XXII taking into 
consideration all applicable codes 
including those for limitation of motion 
of the cervical spine as well as muscle 
injury to include Diagnostic Codes 5290 
and 5322, consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999), and 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  

6.  The RO should review the veteran's 
claim of entitlement to service 
connection for headaches secondary to his 
service-connected postoperative residuals 
of the right sternocleidomastoid muscle 
release with scoliosis and torticollis.  
The RO should consider if the alleged 
headaches are part and parcel of the 
veteran's service-connected disability, 
and, if so, it should be rated in 
conjunction with that disability, if 
applicable.  In addition, the RO should 
consider if entitlement to a TDIU is 
warranted.  If any claim is not resolved 
to his satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as to any issue.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




